Citation Nr: 0027319	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for a brain tumor, to 
include as secondary to the service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
August 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

An October 1998 rating decision denied (in part) service 
connection for a right knee disability.  A notice of 
disagreement was received in November 1998, a statement of 
the case was issued in December 1998, and a substantive 
appeal was received in May 1999.

A December 1998 rating decision denied (in part) service 
connection for a brain tumor.  A notice of disagreement was 
received in May 1999, and a statement of the case was issued 
in September 1999.  A transcript from the veteran's October 
1999 RO hearing has been accepted as the veteran's 
substantive appeal.

The Board notes that the veteran initiated an appeal (from a 
December 1998 rating decision) as to the issue of an 
increased rating for his service-connected low back 
disability.  However, in a May 1999 statement he effectively 
withdrew the issue of an increased rating for his service-
connected low back disability from his appeal.  See 38 C.F.R. 
§ 20.204 (1999).

In correspondence received in August 1999, the veteran 
withdrew his request for a Travel Board hearing and indicated 
that he wanted a hearing before a local officer at the RO; 
such a hearing was held in October 1999.


FINDINGS OF FACT

1.  There is no medical diagnosis of current right knee 
disability.

2.  There is no medical evidence of a nexus between the 
veteran's brain tumor and this either his active military 
service or his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a brain tumor, to include as secondary to the service-
connected low back disability, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as a brain tumor, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence: i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Right Knee

As the record stands, there is no medical diagnosis of a 
current right knee disability.  Various recent medical 
reports do refer to right lower extremity pain, but such 
references appear to be in connection with either the 
veteran's brain tumor or his service-connected low back 
strain.  None of the recent medical reports include a 
diagnosis of any right knee disability.  Moreover, looking to 
the service medical records, there is also no report of any 
diagnosed right knee disorder.  An injury to the right thigh 
was documented in connection with the same injury which 
caused the low back strain, but no diagnosis of any right 
knee disorder was made. 

The Board acknowledges that the veteran has complained of 
right knee pain.  To the extent that current medical records 
document such complaints, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the 
veteran's claim of service connection for a right knee 
disability must be denied as not well grounded for lack of a 
medical diagnosis of a current disability.  38 U.S.C.A. 
§ 5107(a); Epps.

II.  Brain Tumor

For this issue, the well-grounded requirement of a medical 
diagnosis of current disability has clearly been met.  A 
private medical record dated in August 1998 lists an 
assessment of brain lesion with symptoms of seizures, and a 
September 1998 private medical record revealed an impression 
of low grade mass in the left, deep, medial inferior parietal 
lobe compatible with low grade astrocytoma.  Under the well-
grounded analysis, the veteran's assertions in his statements 
and October 1999 RO hearing testimony regarding inservice 
incurrence are accepted as true.  The remaining question 
under the well-grounded claim analysis is whether the claims 
file includes medical evidence of a nexus or link between his 
brain tumor and his military service.

The veteran's service medical records indicate that he 
suffered an injury to his back and hip in July 1957.  
However, the service medical records do not appear to 
document any problems involving the brain or head, and the 
veteran's neurologic system and head were clinically 
evaluated as normal on his July 1959 separation examination.  
Post-service medical records document problems of the brain 
beginning in the 1990's.

At his October 1999 RO hearing, the veteran indicated that 
his condition had been misdiagnosed by the military and VA 
"up until recently."  He remarked that there was a 
connection between what he had experienced while in the Air 
Force (low back pain) and what he was dealing with at the 
present time.

However, the record in this case does not include any medical 
evidence suggesting that his brain tumor was present (but 
misdiagnosed) during service or otherwise related to his 
military service or any incident (including the July 1957 
injury) during service.  There are no medical records of a 
continuity of symptomatology from service for several years, 
and the record does not otherwise include any opinion by a 
medical professional suggesting any link to any incident 
during service.  

The Board stresses that there must be medical evidence of a 
nexus to service.  Epps.  The veteran as a layperson is not 
competent to offer an opinion as to medical causation.  
Espiritu.  With regard to the veteran's testimony regarding a 
surgeon who told his wife that the veteran's brain tumor had 
been present for over 40 years, a statement from a lay person 
as to what a physician told him or her does not constitute 
the requisite evidence of a medical diagnosis or of medical 
etiology.  The connection between what a physician said and a 
layperson's account of what the physician purportedly said 
"filtered ... through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Without medical evidence of a nexus between the veteran's 
brain tumor and service, the claim is not well-grounded. 

Moreover, to the extent the veteran's claim is being advanced 
on the theory of secondary service connection under 38 C.F.R. 
§ 3.310 and the Court's holding in Allen v. Brown, 
7 Vet.App. 439 (1995), the Board also emphasizes that medical 
evidence of causation is also necessary to well-ground a 
secondary service connection claim.  See generally Reiber v. 
Brown, 7 Vet.App. 513 (1995).  The Board notes that in 
February 1960 the veteran was granted service connection for 
psychogenic musculoskeletal reaction.  In October 1998 the 
grant of service connection was expanded and characterized as 
chronic low back strain with history of psychogenic 
musculoskeletal reaction.  However, there is no medical 
evidence or opinion to suggest that the veteran's brain tumor 
was caused or aggravated by his service-connected low back 
disability.

In sum, as the veteran has not presented any competent 
medical evidence that he currently suffers from a brain tumor 
that is related to his service or to his service-connected 
low back disability, his claim for service connection for a 
brain tumor is not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  See Savage, supra.

Conclusion.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence could be 
obtained, which, if true, would make the claims for service 
connection plausible.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  By this decision, the Board is 
informing the veteran that a medical diagnosis of current 
disability as well as medical evidence of a nexus between the 
current disability and either service, or a service-connected 
disability, are necessary to establish a well-grounded 
service connection claim.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The appeal is denied as to both issues.




		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals


 

